Citation Nr: 1317777	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  10-43 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, to include as secondary to a service-connected right knee disability, and if so, whether service connection is warranted for such disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran served on active service from August 1997 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, the Veteran appeared before the undersigned acting Veterans Law Judge at a Board hearing and stated that he did not wish to provide testimony regarding his issue on appeal; however, he requested an additional 60 days to submit evidence in support of his claim.  The undersigned granted his request and the hearing was closed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The issue of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied entitlement to service connection for a left knee disability, essentially on the basis that there was no evidence that such disability had onset during active service.   

2.  Evidence received since the October 2006 rating decision for the claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection and therefore raises a reasonable possibility of substantiating the issue on appeal.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a left knee disability, to include as secondary to a service-connected right knee disability, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's original claim of entitlement to service connection for a left knee disability was denied in October 2006, essentially on the basis that there was no evidence that his left knee disability was related to his military service.  The Veteran did not appeal the October 2006 decision, nor did he file new and material evidence with one year, and the decision is final.   

The Veteran attempted to reopen his claim in July 2009.  In a November 2009, the RO confirmed and continued the October 2006 rating decision as there was no evidence that the claimed condition had its onset during active service, or that it was related to his service-connected right knee disability.  The Veteran has appealed. 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the October 2006 rating decision included the Veteran's service treatment records (STRs) which reference left knee pain, do not show treatment for a chronic left knee condition.  Also of record are VA outpatient treatment records from February 2001 to July 2006 that show the Veteran began complaining of left knee pain shortly after separation from active service and that in April 2004 he had surgery on his left knee to repair a left lateral meniscus tear and in November 2005 he had a left lateral meniscal transplant.  The records showed that following his November 2005 surgery the Veteran continued to complain of left knee pain.  

Pertinent evidence received subsequent to the October 2006 rating decision includes a lay statement from the Veteran's mother, received in May 2012.  The Veteran's mother stated that prior to joining the Army, the Veteran had been very active in a variety of sports.  She stated that while on active service, he developed problems with both of his knees that prevented him from participating in many of his previous sports and activities, and that he has suffered from knee problems since his separation from active service.  Also received subsequent to the October 2006 rating decision is a May 2012 letter from the Veteran's private physician, Dr. A.H., who stated that the Veteran's current bilateral knee disabilities, including osteoarthritis, were related to his active service.  

As the Veteran's claim of service connection for a left knee disability was previously denied based on a finding that there was no evidence that he had a left knee disability that was related to his active service, for evidence to be new and material, it must relate to that unestablished fact (i.e. must show that the Veteran has a current left knee disability that is possible related to his active service).

As the evidence received since the October 2006 rating decision includes a statement from the Veteran's mother that the Veteran did not have any left knee problems prior to entering active service, and that he has had left knee problems ever since his separation from active service, as well as a letter from the Veteran's private physician that states his left knee disability is related to his active service, there is new evidence that relates to an unestablised fact necessary to substantiate the claim of service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  Additionally, this evidence raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claim of service connection for a left knee disability, to include as secondary to a service-connected right knee disability, must be reopened.  After further development, outlined in the remand portion of this decision below, the underlying merits of the claim will be considered.  

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the Board's reopening of the Veteran's claim, further discussion as to the VCAA is not necessary at this time. 


ORDER

New and material evidence having been submitted, the claim of service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is reopened.  To this extent, the appeal is granted.  


REMAND

The Board finds that additional development is required before the issue on appeal can be decided.  

The Board notes that there are several VA examinations and opinions of record for the Veteran's left and right knees.  Most recently, the Veteran was afforded a VA examination in July 2011 in connection with his claim for an increased rating for his service-connected right knee disability.  At that time the Veteran was noted to have an antalgic gait, and he reported that he had episodes when he could not bear weight on his right leg.  However, in a February 2011 VA addendum opinion obtained in connection with a September 2009 VA examination, the VA opinion provider found that the Veteran's left knee disability was not aggravated by his service-connected right knee disability as at the September 2009 VA examination, the Veteran was found to favor his left lower extremity which increased weightbearing on his right lower extremity.  The February 2011 opinion provider went on to say that if his service-connected right knee disability aggravated his left knee disability, there would have been evidence of increased weightbearing on the Veteran's left lower extremity.  Further, the September 2009 VA examiner noted that the Veteran reported he first began having problems with his left knee in 2002 and that treatment records showed he first sought medical treatment sometime in 2003.  

However, on independent review of the claims files, the Board finds that the Veteran initially reported left knee pain during service on January 5, 2000, and sought treatment for complaints of left knee pain in February 2001 (5 months following separation from active service), at which point he reported that he had been experiencing left knee pain for approximately 4 months.  

The Veteran has not been afforded a VA examination to determine if his left knee disability is directly related to his active service.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court has held that requirement (C) is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As the Veteran's private physician has stated that the Veteran's left knee disability might be related to his active service and there is evidence of record that shows the Veteran sought treatment for left knee pain shortly after separation from active service, the Board finds that the low threshold of McLendon (as to when an examination is necessary) is met, and that a VA examination is necessary to determine the nature and etiology of his current left knee disability.  The Board does not rely upon that private opinion; however, because the examiner states that the Veteran had bilateral meniscal tears and underwent arthroscopic debridement in service.  Such facts are not verified in the service treatment records.  

Additionally, the Board notes that the VA examination reports currently of record, contain some level of inconsistency with regard to the Veteran's symptoms and possible relationship between his left and right knee disabilities, and as such clarification as to his current symptoms is required.  

Further, the Board notes that the Veteran's private treatment records are not associated with the claims file.  In his May 2012 letter, the Veteran's private physician indicated that he had been treating the Veteran at Twin Cities Orthopedics for a significant period of time, and the Board finds that records of such treatment may contain information pertinent to the Veteran's claim and as such, efforts should be made to secure them.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any, and all, providers of any treatment related to his left knee disability and to complete a release authorizing VA to request his treatment records from any provider identified, to specifically include Twin Cities Orthopedics.  If he does so, request these records and associate any records received with the claims files.  If such efforts are not successful, the Veteran is to be notified of such, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Only after undertaking efforts to obtain all outstanding pertinent treatment records, the Veteran should be afforded a VA examination to obtain medical evidence as to the nature and etiology of his left knee disability.  The claims files must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is 

a) At least as likely as not (a 50 percent or better probability) that the Veteran's current left knee disability is etiologically related to his active service, or; 

b) was caused by his service-connected right knee disability, or: 

c) was chronically worsened by his service-connected right knee disability.  

The complete rationale for all opinions expressed must be provided. 

3.  The RO/AMC should ensure that all development sought is completed and then re-adjudicate the claim.  If the benefit sought remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


